ACCEPTED
                                                                        03-14-00563-CR
                                                                                3623585
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                  12/31/2014 8:40:27 AM
                                                                       JEFFREY D. KYLE
                                                                                  CLERK
                     NO. 03-14-00563-CR

                   IN THE COURT OF APPEALS       FILED IN
                                          3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          12/31/2014 8:40:27 AM
                                              JEFFREY D. KYLE
    *********************************************  Clerk


                      CAUSE NO. 69,201

               264th JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

    *********************************************

    TARSHA YVONNE WILEY                      APPELLANT


                              VS.

    THE STATE OF TEXAS                           APPELLEE

    *********************************************

               APPELLANT’S MOTION FOR EXTENSION

                    OF TIME TO FILE BRIEF


    COMES NOW Appellant, TARSHA YVONNE WILEY, by and

through her attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for

filing   the   Appellant’s   Brief   in   this    cause,    and   in

support hereof would show the Court as follows:
                                   I.

    On the 17th day of July, 2014, Defendant was found

guilty by the court of the felony offense of Aggravated

Assault     with    a     Deadly   Weapon,    and     Defendant    was

sentenced      by   the    trial    court    to     five   (5)    years

confinement in the Texas Department of Correction -

Institutional Division.



                                   II.

    A proper Notice of Appeal was filed on August 6,

2014 in conformity with Rule 26.2(a)(1) of the Texas

Rules     of   Appellate      Procedure.          Appellant’s     prior

counsel filed an Motion to Withdraw as counsel with the

district court and Appellant’s counsel was appointed

August 18, 2014.        The Court Reporter’s record was filed

with this court on December 1, 2014, and Appellant’s

brief is due December 31, 2014.
                               III.

    Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief for the

following reasons:         Appellant’s counsel is writing a

brief    reference   cause    no.    03-14-00388-CR    after      the

second   extension   has     been   granted   and   brief    is   due

January 13, 2015.      Appellant’s counsel has closed his

business    in   observance     of    holidays.       Appellant’s

counsel has a brief due in this court on January 28,

2015,    reference   cause    no.    03-14-00462-CR    and    would

request a 45 (forty five) day extension.              Appellant’s

counsel would therefore request an extension of time to

file brief until February 14, 2015.

    This Motion for Extension of Time is not filed for

the purpose of delay, but so that the ends of justice

may be served.



    WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a forty five (45) day extension of

time to file the brief herein until February 14, 2015.
                              Respectfully submitted,


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT
                              P.O. BOX 727
                              BELTON, TEXAS 76513
                              (254) 939-9393
                              (254) 939-2870 FAX
                              T.S.B. #11722000
                              jkreime@vvm.com



                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 31st day of December 2014.


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT